     Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             1/15/20



DINO ANTOLINI
                                                         � CIV. NO. 10567
                             Plaintiff(s),
                                                          Civil Case
       -against-                                          Management     Plan       and
                                                          Scheduling Order
110 Thompson St Owners Corp, et al.
                           Defendant(s).




      The parties submit this [Proposed] Civil Case Management Plan and Order
pursuant to Federal Rule of Civil Procedure 26(f):

1.     Meet and Confer: The parties met and conferred pursuant to Fed. R. Civ. P.
       16(c) and 26(f) on January 14, 2020

2.     Alternative Dispute Resolution / Settlement:

       a.    Settlement discussions have     D / have not lvl taken place.
       b.    The parties have discussed an informal exchange of information in aid of
             early settlement and have agreed to exchange the following:




       c.    The parties have discussed use of alternative dispute resolution
             mechanisms for use in this case, such as (i) a settlement conference before
             the Magistrate Judge, (ii) participation in the District's Mediation Program,
             and (ii) retention of a private mediator. The parties propose the following
             alternative dispute mechanism for this case:
              Plaintiff would be amenable to Mediation at the close of Discovery.




                                             1
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 2 of 7
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 3 of 7
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 4 of 7
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 5 of 7
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 6 of 7




    Per the Initial Pretrial Telephone Conference held on 1/15/2020, Plaintiff's
    counsel Stuart H. Finkelstein shall produce a sworn affidavit or declaration from
    his client indicating that Mr. Finkelstein has been authorized to represent him
    in bringing this action. Such an affidavit or declaration shall be produced to
    Defendants' counsel by January 29, 2020. All discovery production deadlines will
    begin 30 days after receipt of that document by Defendants' counsel.

    Defendants' Third-Party Complaint shall be filed by January 22, 2020.




X                                                    60




    1/15/2020
Case 1:19-cv-10567-PGG-RWL Document 30 Filed 01/15/20 Page 7 of 7
